



Exhibit 10.2
AMENDED AND RESTATED SECURITY AGREEMENT
THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated as of
October 30, 2018 by KVH INDUSTRIES, INC., a Delaware corporation (the “Borrower”
or the “Pledgor”), is executed in favor of BANK OF AMERICA, N.A., and its
successors and assigns, in its capacity as Administrative Agent for the benefit
of itself and the other Secured Parties (the “Agent”). Capitalized terms used
but not expressly defined herein shall have the meanings assigned thereto in the
Credit Agreement.
R E C I T A L S
WHEREAS, the Borrower, the Administrative Agent, and the lenders party thereto
(the “Existing Lenders”) have entered into that certain Credit Agreement, dated
as of July 1, 2014 (as amended and in effect on and prior to the date hereof,
the “Existing Credit Agreement”);
WHEREAS, the Borrower, the Administrative Agent, and the Existing Lenders have
entered into that certain Security Agreement, dated as of July 1, 2014 (as
amended and in effect on and prior to the date hereof, the “Existing Security
Agreement”);
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated to, among other things, to extend the maturity date of the
obligations secured under the Existing Credit Agreement and to effect certain
other amendments thereto, and to provide for Bank of America, N.A. to serve as
Administrative Agent, for itself and certain of the Existing Lenders and for the
other Lenders, and as Swingline Lender and L/C Issuer, under the terms and
conditions set forth therein (as in effect on the date hereof, the “ Credit
Agreement”); and
WHEREAS, it is a condition precedent to the Lenders’ and the L/C Issuer’s
obligations to extend credit to the Borrower under the Credit Agreement that the
Pledgor execute and deliver this Agreement as an amendment and restatement of
the Existing Security Agreement.
NOW, THEREFORE, in order to induce the Lenders to extend credit to the Borrower
and in consideration of the foregoing premises and for other value received, the
receipt and adequacy of which are hereby acknowledged, the Pledgor hereby agrees
as follows:
1.THE SECURITY. The Pledgor hereby grants to the Agent, for the benefit of the
Secured Parties, and acknowledges and affirms its prior grant pursuant to the
Existing Security Agreement, of a security interest in the following described
property now owned or hereafter acquired by the Pledgor (the “Collateral”), as
security for any and all Secured Obligations:
(a)    All accounts, contract rights, chattel paper, instruments, deposit
accounts, letter of credit rights, payment intangibles and general intangibles,
including all amounts due to the Pledgor from a factor; rights to payment of
money from any Secured Party under any Swap Contract to the extent permitted
under any such Swap Contract; and all returned or repossessed goods which, on
sale or lease, resulted in an account or chattel paper.







--------------------------------------------------------------------------------




(b)    All inventory, including all materials, work in process and finished
goods.
(c)    All machinery, furniture, fixtures and other equipment of every type now
owned or hereafter acquired by the Pledgor.
(d)    All of the Pledgor’s deposit accounts with any Secured Party. The
Collateral shall include any renewals or rollovers of the deposit accounts, any
successor accounts, and any general intangibles and choses in action arising
therefrom or related thereto.
(e)    All instruments, notes, chattel paper, documents, certificates of
deposit, securities and investment property of every type, including without
limitation all securities accounts maintained by Pledgor, together with all
financial assets, investment property, securities, cash and other property now
or hereafter held therein, and the proceeds thereof, including without
limitation dividends payable in cash or stock and shares or other proceeds of
conversions or splits of any securities in such accounts. The Collateral shall
include all liens, security agreements, leases and other contracts securing or
otherwise relating to the foregoing.
(f)    All general intangibles, including, but not limited to, (i) all patents,
and all unpatented or unpatentable inventions; (ii) all trademarks, service
marks, and trade names; (iii) all copyrights and literary rights; (iv) all
computer software programs; (v) all mask works of semiconductor chip products;
(vi) all trade secrets, proprietary information, customer lists, manufacturing,
engineering and production plans, drawings, specifications, processes and
systems. The Collateral shall include all good will connected with or symbolized
by any of such general intangibles; all contract rights, documents,
applications, licenses, materials and other matters related to such general
intangibles; all tangible property embodying or incorporating any such general
intangibles; and all chattel paper and instruments relating to such general
intangibles.
(g)    All negotiable and nonnegotiable documents of title covering any of the
Collateral.
(h)    All accessions, attachments and other additions to the Collateral, and
all tools, parts and equipment used in connection with the Collateral.
(i)    All substitutes or replacements for any of the Collateral, all cash or
non-cash proceeds, products, rents and profits of any of the Collateral, all
income, benefits and property receivable on account of the Collateral, all
rights under warranties and insurance contracts, letters of credit, guaranties
or other supporting obligations covering the Collateral, and any causes of
action relating to the Collateral.


2



--------------------------------------------------------------------------------




(j)    All books and records pertaining to any of the Collateral, including but
not limited to any computer-readable memory and any computer hardware or
software necessary to process such memory (“Books and Records”).
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, in no event shall the security interests or other Liens granted
under this Agreement or any of the other Loan Documents extend to any of the
following (the “Excluded Property”):
(i)    any (x) owned real property, except to the extent constituting Real
Property as to which the Agent or the Lenders have received a mortgage Lien
pursuant to Section 6.14 of the Credit Agreement or (y) any leased real
property;
(ii)    any Intellectual Property for which a perfected Lien thereon is not
effected either by filing of a UCC financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office;
(iii)    unless requested by the Administrative Agent or the Required Lenders,
any personal property (other than personal property described in clause (ii)
above) for which the attachment or perfection of a Lien thereon is not governed
by the UCC;
(iv)    the Equity Interests of any Foreign Subsidiary of any Loan Party except
to the extent required to be pledged to secure the Secured Obligations pursuant
to the Pledge Agreements or Section 6.14 of the Credit Agreement;
(v)    any general intangible, permit, lease, license, contract or other
instrument of the Pledgor to the extent the grant of a security interest in such
general intangible, permit, lease, license, contract or other instrument in the
manner contemplated by this Agreement, under the terms thereof or under
applicable law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter the Pledgor’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided that (x) any such
limitation described in this clause (v) on the security interests granted
hereunder shall only apply to the extent that any such prohibition or right to
terminate or accelerate or alter the Pledgor’s rights is not rendered
ineffective pursuant to the UCC or any other applicable law (including Debtor
Relief Laws) and (y) in the event of the termination or elimination of any such
prohibition or right or the requirement for any consent contained in any
applicable law, general intangible, permit, lease, license, contract or other
instrument, to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
general intangible, permit, lease, license, contract or other instrument shall
be automatically and simultaneously granted hereunder and shall be included as
Collateral hereunder; and


3



--------------------------------------------------------------------------------




(vi)    any United States intent-to-use trademark applications to the extent
that, and solely during the period in which the grant of a security interest
therein would impair the validity or enforceability of or render void or result
in the cancellation of, any registration issued as a result of such
intent-to-use trademark applications under applicable Law; provided that upon
submission and acceptance by the USPTO of an amendment to allege use pursuant to
15 U.S.C. Section 1060(a) or any successor provision), such intent-to-use
trademark application shall be considered Collateral.
The Pledgor and the Agent, on behalf of the Secured Parties, hereby acknowledge
and agree that the security interest created hereby in the Collateral (a)
constitutes continuing collateral security for all of the Secured Obligations,
whether now existing or hereafter arising, and (b) is not to be construed as an
assignment of any intellectual property.
2.    THE SECURED OBLIGATIONS. The Collateral secures and will secure all
Secured Obligations. The Pledgor, as it may be primarily or secondarily
obligated under any of the Secured Obligations, is also referred to in this
Agreement as a “Debtor.”
3.    PLEDGOR’S COVENANTS. The Pledgor represents, covenants and warrants, until
the Facility Termination Date, that, unless compliance is waived by the Agent in
writing:
(a)    [Reserved].
(b)    The Pledgor’s chief executive office is located, in the state specified
on the signature page hereof. In addition, the Pledgor is incorporated in or
organized under the laws of the state specified on such signature page.
(c)    Unless otherwise agreed, the Pledgor has not granted and will not grant
any security interest in any of the Collateral except to the Agent, and will
keep the Collateral free of all Liens, except, in each case, for Permitted
Liens.
(d)    The Pledgor shall pay all costs necessary to preserve, defend, enforce
and collect the Collateral consistent with the terms of this Agreement and the
Credit Agreement, including but not limited to taxes, assessments, insurance
premiums, repairs, rent, storage costs and expenses of sales, and any costs to
perfect the Agent’s security interest (collectively, the “Collateral Costs”).
Without waiving the Pledgor’s default for failure to make any such payment, the
Agent at its option may pay any such Collateral Costs, and discharge Liens on
the Collateral that are not Permitted Liens. The Pledgor agrees to reimburse the
Agent on demand for any Collateral Costs so incurred.
(e)    Until the Agent exercises its rights to make collection when any Event of
Default shall have occurred and be continuing, the Pledgor will use its
commercially reasonable efforts to collect its accounts receivable in accordance
with its reasonable business judgment and practices, or as otherwise reasonably
requested by the Agent.


4



--------------------------------------------------------------------------------




(f)    If any material item of the Collateral is or becomes the subject of any
registration certificate, certificate of deposit or negotiable document of
title, including any warehouse receipt or bill of lading, the Pledgor shall
immediately deliver such documents as the Agent may reasonably request.
(g)    The Pledgor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except as permitted under the Credit Agreement.
(h)    Schedule 5.21(b)(i) to the Credit Agreement is a complete list, as of the
date hereof, of all patents, trademark and service mark registrations, and all
applications therefor, registered in the U.S. Patent and Trademark Office and
owned by the Pledgor. Promptly after any request by the Agent in its discretion,
but (except when any Event of Default shall have occurred and be continuing) no
more frequently than once per calendar quarter, the Pledgor will deliver to the
Agent an updated Schedule 5.21(b)(i) disclosing all material patents, trademarks
or service marks, and applications therefor, which are registered in the U.S.
Patent and Trademark Office, which are owned by the Pledgor and which are
granted or filed or acquired after the date hereof or which are not already
listed on Schedule 5.21(b)(i). The Pledgor authorizes the Agent, without notice
to the Pledgor, to modify this Agreement by amending Exhibit A to include any
such Collateral.
(i)    The Pledgor will, at its expense and to the extent it deems appropriate
in its reasonable business judgment, preserve or renew all of its material
registered patents, copyrights, trademarks, trade names and service marks. The
Pledgor also will promptly make application on any material patentable but
unpatented inventions, material registerable but unregistered trademarks and
service marks, and material copyrightable but uncopyrighted works except as
shall be consistent with the Pledgor’s reasonable business judgment or, if an
Event of Default shall have occurred and be continuing, as otherwise reasonably
requested by the Agent. The Pledgor will, at its expense and to the extent it
deems appropriate in its reasonable business judgment, protect and defend all
rights in such intellectual property Collateral against any material claims and
demands of all persons other than the Agent (other than in respect of Permitted
Liens) and will, at its expense and to the extent it deems appropriate in its
reasonable business judgment, enforce all rights in its intellectual property
Collateral against any and all infringers of such intellectual property
Collateral where such infringement would materially impair the value or use of
such intellectual property Collateral to the Pledgor. The Pledgor will not
license or transfer any of such intellectual property Collateral, except as
permitted under the Credit Agreement or with the Agent’s prior written consent.
4.    ADDITIONAL OPTIONAL REQUIREMENTS. The Pledgor agrees that, until the
Facility Termination Date, the Agent may at its option at any time:
(a)    Require the Pledgor to deliver to the Agent (i) copies of or extracts
from the Books and Records, and (ii) information on any contracts or other
matters affecting the Collateral, consistent with the provisions of the Credit
Agreement.


5



--------------------------------------------------------------------------------




(b)    Examine the Collateral, including the Books and Records, and make copies
of or extracts from the Books and Records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any Books and Records
are located, in each instance, consistent with the provisions of the Credit
Agreement.
(c)    To the extent reasonably requested, require the Pledgor to deliver to the
Agent any instruments or chattel paper which are part of the Collateral to the
extent any such instrument or chattel paper is in excess of $250,000, and to
assign to the Agent the proceeds of any such letters of credit to the extent
that such letter of credit is in excess of $250,000.
(d)    Following and during the continuation of an Event of Default, upon the
request of Agent, notify any account debtors, any buyers of the Collateral, or
any other persons of the Agent’s interest in the Collateral.
5.    AGENT’S REMEDIES AFTER DEFAULT. An “Event of Default” hereunder shall mean
either (i) an Event of Default (as defined in the Credit Agreement) or (ii) that
the Agent fails to have an enforceable first priority perfected security
interest (except for and subject to any liens (x) to which the Agent has
consented in writing, (y) constituting Permitted Liens, or (z) whose existence
does not result in an Event of Default under the Credit Agreement), to the
extent that such security interest can be perfected by the filing of financing
statements under the Uniform Commercial Code. At any time when an Event of
Default shall have occurred and be continuing, the Agent may do any one or more
of the following:
(a)    Declare any Secured Obligations immediately due and payable, without
notice or demand.
(b)    Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.
(c)    Enforce the security interest of the Agent in any deposit account of the
Pledgor maintained with the Agent by applying such account to the Secured
Obligations.
(d)    Require the Pledgor to obtain the Agent’s prior written consent to any
sale, lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory.
(e)    Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Agent in kind.
(f)    Require the Pledgor to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Agent’s exclusive
control.
(g)    Require the Pledgor to assemble the Collateral, including the Books and
Records, and make them available to the Agent at a place designated by the
Agent.


6



--------------------------------------------------------------------------------




(h)    Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor’s equipment, if the Agent deems such use necessary or advisable
in order to take possession of, hold, preserve, process, assemble, prepare for
sale or lease, market for sale or lease, sell or lease, or otherwise dispose of,
any of the Collateral.
(i)    Demand and collect any payments on and proceeds of the Collateral. In
connection therewith the Pledgor irrevocably authorizes the Agent, at any time
when an Event of Default shall have occurred and be continuing, to endorse or
sign the Pledgor’s name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to the Pledgor
and remove therefrom any payments and proceeds of the Collateral.
(j)    Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor.
(k)    Use or transfer any of the Pledgor’s rights and interests in any
Intellectual Property now owned or hereafter acquired by the Pledgor, if the
Agent deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any of the
Collateral. The Pledgor agrees that any such use or transfer shall be without
any additional consideration to the Pledgor. As used in this paragraph,
“Intellectual Property” includes, but is not limited to, all trade secrets,
computer software, service marks, trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which the Pledgor has any right or
interest, whether by ownership, license, contract or otherwise.
(l)    Have a receiver appointed by any court of competent jurisdiction to take
possession of any of the Collateral. The Pledgor hereby consents to the
appointment of such a receiver and agrees not to oppose any such appointment.
(m)    Take such measures as the Agent may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any of
the Collateral, and the Pledgor hereby irrevocably constitutes and appoints the
Agent as the Pledgor’s attorney-in-fact to perform all acts and execute all
documents in connection therewith.
(n)    Without notice or demand to the Pledgor, set off and apply against any
and all of the Secured Obligations any and all deposits (general or special,
time or demand, provisional or final) and any other indebtedness, at any time
held or owing by the Agent or any of the Agent’s agents or affiliates to or for
the credit of the account of the Pledgor or any guarantor or endorser of the
Pledgor’s Secured Obligations.
(o)    Exercise any other remedies available to the Agent at law or in equity.


7



--------------------------------------------------------------------------------




6.    WAIVERS, ETC. Until the Facility Termination Date:
(a)    The Pledgor authorizes the Agent, from time to time, without affecting
the Pledgor’s obligations under this Agreement, to enter into an agreement with
any other Loan Party to change the interest rate on or renew the Secured
Obligations; accelerate, extend, compromise, or otherwise change the repayment
terms or any other terms of the Secured Obligations; receive and hold, exchange,
enforce, waive, fail to perfect, substitute, or release Collateral, including
collateral not originally covered by this Agreement; sell or apply any
Collateral in any order; or release or substitute any borrower, guarantor or
endorser of the Secured Obligations, or other person.
(b)    The Pledgor waives any defense by reason of any other Loan Party’s or any
other person’s defense, disability, or release from liability. The Agent can
exercise its rights against the Collateral even if any other Debtor or any other
person no longer is liable on the Secured Obligations because of a statute of
limitations or for other reasons.
(c)    The Pledgor agrees that it is solely responsible for keeping itself
informed as to the financial condition of the Loan Parties and of all
circumstances which bear upon the risk of nonpayment. The Pledgor waives any
right it may have to require the Agent to disclose to the Pledgor any
information which the Agent may now or hereafter acquire concerning the
financial condition of any other Loan Party.
(d)    The Pledgor waives all rights to notices of default or nonperformance by
any other Loan Party. The Pledgor further waives all rights to notices of the
existence or the creation of new indebtedness by any other Loan Party and all
rights to any other notices to any party liable on any of the Secured
Obligations.
(e)    The Pledgor represents and warrants to the Agent that it will derive
benefit, directly and indirectly, from the collective administration and
availability of credit under the Secured Obligations. The Pledgor agrees that
the Agent will not be required to inquire as to the disposition by any other
Loan Party of funds disbursed by the Agent.
(f)    The Pledgor waives any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under the
Secured Obligations until the Facility Termination Date. If any amounts are paid
to the Pledgor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Agent for the benefit of the Secured Parties to reduce the amount of
the Secured Obligations, whether matured or unmatured. The Pledgor waives any
benefit of, and any right to participate in, any security now or hereafter held
by the Agent.
(g)    The Pledgor waives any right to require the Agent to proceed against any
other Loan Party or any other person; proceed against or exhaust any security;
or pursue any other remedy. Further, the Pledgor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of the Pledgor under this Agreement or which, but for this provision,
might operate as a discharge of the Pledgor.


8



--------------------------------------------------------------------------------




(h)    In the event any amount paid to the Agent on any Secured Obligations or
any interest in property transferred to the Agent as payment on any Secured
Obligations is subsequently recovered from the Agent in or as a result of any
bankruptcy, insolvency or fraudulent conveyance proceeding, the Pledgor shall be
liable to the Agent for the amounts so recovered up to the fair market value of
the Collateral whether or not the Collateral has been released or the security
interest terminated. In the event the Collateral has been released or the
security interest terminated, the fair market value of the Collateral shall be
determined, at the Agent’s option, as of the date the Collateral was released,
the security interest terminated, or said amounts were recovered.
7.    WAIVER OF JURY TRIAL. The parties to this Agreement waive trial by jury in
any action or proceeding to which they may be parties, arising out of, in
connection with or in any way pertaining to, this Agreement. It is agreed and
understood that this waiver constitutes a waiver of trial by jury of all claims
against all parties to such action or proceedings, including claims against
parties who are not parties to this Agreement. This waiver is knowingly,
willingly and voluntarily made.
8.    MISCELLANEOUS.
(a)    Any waiver, express or implied, of any provision hereunder and any delay
or failure by the Agent to enforce any provision shall not preclude the Agent
from enforcing any such provision thereafter.
(b)    The Pledgor shall, at the request of the Agent, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Agent may reasonably deem necessary in furtherance of, and
consistent with, the terms and conditions hereof.
(c)    [Reserved].
(d)    This Agreement shall be governed by and construed according to the laws
of the State of New York, to the jurisdiction of which the parties hereto
submit.
(e)    All rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies otherwise provided by law. Any single or partial
exercise of any right or remedy shall not preclude the further exercise thereof
or the exercise of any other right or remedy.
(f)    All terms not defined herein are used as set forth in the UCC.
(g)    After and during the continuation of an Event of Default, in the event of
any action by the Agent to enforce this Agreement, or to protect the security
interest of the Agent in the Collateral, or to take possession of, hold,
preserve, process, assemble, insure, prepare for sale or lease, market for sale
or lease, sell or lease, or otherwise dispose of, any Collateral, the Pledgor
agrees to pay immediately the costs and expenses thereof, together with
reasonable attorney’s fees to the extent permitted by law.


9



--------------------------------------------------------------------------------




(h)    In the event the Agent seeks to take possession of any or all of the
Collateral by judicial process, the Pledgor hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.
(i)    This Agreement shall constitute a continuing agreement securing all
Secured Obligations, and shall be equally applicable to any new Secured
Obligations arising after the date hereof. This Agreement shall remain in full
force and effect until the Facility Termination Date, at which time this
Agreement shall be automatically terminated (other than with respect to any
obligations under this Agreement which expressly survive such termination) and
the Agent shall, upon the request and at the expense of the Pledgor, forthwith
release all of its liens and security interests hereunder and shall execute and
deliver all UCC termination statements and/or other documents reasonably
requested by the Pledgor evidencing such termination.
(j)    The Agent’s rights hereunder shall inure to the benefit of its successors
and assigns. In the event of any assignment or transfer by the Agent of any of
the Secured Obligations or the Collateral, the Agent thereafter shall be fully
discharged from any responsibility with respect to the Collateral so assigned or
transferred, but the Agent shall retain all rights and powers hereby given with
respect to any of the Secured Obligations or the Collateral not so assigned or
transferred. All representations, warranties and agreements of the Pledgor if
more than one are joint and several and all shall be binding upon the personal
representatives, heirs, successors and assigns of the Pledgor.
(k)    Upon a Disposition of any Collateral permitted pursuant to the Credit
Agreement, unless an Event of Default shall have occurred and be continuing,
Agent shall, upon the request of the Pledgor, release such Collateral from the
Lien imposed by this Agreement.
(l)    All notices hereunder shall be given in the manner set forth in the
Credit Agreement.
9.    FINAL AGREEMENT. By signing this document each party represents and agrees
that: (a) this Agreement, together with the other Loan Documents, represents the
final agreement between the parties with respect to the subject matter hereof;
(b) this document supersedes any commitment letter, term sheet, or other written
outline of terms and conditions relating to the subject matter hereof; (c) there
are no unwritten oral agreements between the parties; and (d) this document may
not be contradicted by evidence of any prior, contemporaneous, or subsequent
oral agreements or understandings of the parties.




10



--------------------------------------------------------------------------------






KVH Industries, Inc., a Delaware corporation




By: __/s/ DONALD W. REILLY_________
Name: Donald W. Reilly
Title: Chief Financial Officer














































































[Signature Page to Amended and Restated Security Agreement]